     Case 1:20-cv-00712-DAD-JLT Document 15 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK THOMAS MCCOMBS,                               No. 1:20-cv-00712-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   STU SHERMAN, et al.,                               ACTION DUE TO PLAINTIFF’S FAILURE
                                                        TO OBEY COURT ORDER AND FAILURE
15                      Defendants.                     TO STATE A COGNIZABLE CLAIM FOR
                                                        RELIEF
16
                                                        (Doc. No. 14)
17

18          Plaintiff Mark Thomas McCombs is proceeding pro se and in forma pauperis in this civil

19   rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302

21          On August 27, 2020, the assigned magistrate judge screened plaintiff’s complaint pursuant

22   to 28 U.S.C. § 1915A and determined that it failed to state a cognizable claim for relief. (Doc.

23   No. 10.) Plaintiff was granted leave to file a first amended complaint attempting to cure the

24   deficiencies identified by the magistrate judge within twenty-one (21) days after service of that

25   screening order. (Id. at 5–6.) Plaintiff was warned that his failure to file a first amended

26   complaint in compliance with the screening order would result in a recommendation that this

27   action be dismissed due to his failure to state a claim and failure to obey a court order. (Id. at 6.)

28   Despite receiving an extension of time in which to file a first amended complaint (see Doc. No.
                                                       1
     Case 1:20-cv-00712-DAD-JLT Document 15 Filed 02/11/21 Page 2 of 2


 1   12), plaintiff failed to file a first amended complaint or otherwise respond to the court’s screening

 2   order. Accordingly, on November 18, 2020, the magistrate judge issued an order to show cause

 3   why this action should not be dismissed for failure to comply with a court order. (Doc. No. 13.)

 4   Plaintiff did not respond to that order to show cause or otherwise communicate with the court.

 5          On January 4, 2021, the magistrate judge issued findings and recommendations

 6   recommending that this action be dismissed due to plaintiff’s failure to state a cognizable claim

 7   for relief and failure to obey a court order. (Doc. No. 14.) Those pending findings and

 8   recommendations were served on plaintiff and contained notice that any objections thereto were

 9   to be filed within fourteen (14) days after service. (Id. at 2.) To date, no objections to the

10   findings and recommendations have been filed, and the time in which to do so has now passed.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

13   findings and recommendations are supported by the record and by proper analysis.

14          Accordingly,

15          1.      The findings and recommendations issued on January 4, 2021 (Doc No. 14) are

16                  adopted in full;

17          2.      This action is dismissed due to plaintiff’s failure to state a claim and failure to

18                  obey court orders; and

19          3.      The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
        Dated:     February 10, 2021
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
